Petition for Writ of Mandamus Denied and Opinion filed October 5, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00186-CV



  IN RE WARBURG PINCUS LLC; WARBURG PINCUS (TEXAS) LLC;
   WARBURG PINCUS & COMPANY US, LLC; ROY BEN-DOR; JOHN
             ROWAN; AND PETER KAGAN, Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-81164

                        MEMORANDUM OPINION

      On Wednesday, April 7, 2021, relators, Warburg Pincus LLC; Warburg
Pincus (Texas) LLC; Warburg Pincus & Company US, LLC; Roy Ben-Dor; John
Rowan; and Peter Kagan, filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition,
relators asks this court to compel the Honorable Robert Schaffer, presiding judge
of the 152nd District Court of Harris County, to dismiss the real party in interests’
claims against them.1

       Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                               PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Poissant.




       1
          Judge Robert Shaffer was sitting in for Judge Michael Gomez, the presiding judge of the 129th
District Court, when the complained of motion was denied.
                                                  2